Citation Nr: 1443328	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected migraine headaches. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and schizophrenia. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before a hearing officer at the RO in May 2007.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) at the RO in November 2013.  Transcripts of both hearings are associated with the record.   

In January 2014, the Board denied the claim for a rating in excess of 30 percent for migraine headaches.  The claims for entitlement to service connection for residuals of a stroke, an acquired psychiatric disorder, and TDIU were remanded for additional development.  The Veteran appealed the denial of his increased rating claim to the Court of Appeals for Veterans Claims (Court).   In August 2014, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the portion of the Board's January 2014 decision denying an increased rating for migraine headaches.  The claim was remanded and the case has now returned to the Board along with the other issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to comply with the parties' August 2014 JMR.  The parties agreed that the Board's January 2014 decision failed to address all the evidence favorable to the appellant and did not consider the proper standard for determining whether the Veteran's migraines are productive of severe economic inadaptability as discussed in Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  The Board also improperly relied on the inadequate March 2013 VA examination.  In response to the August 2014 JMR, the Veteran should be provided a new VA examination to determine the current severity of her service-connected migraine headaches, to include consideration of whether her headaches manifest very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

Additionally, regarding the other claims on appeal, none of the development ordered by the Board in its January 2014 decision has been performed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Upon remand, the agency of original jurisdiction (AOJ) should ensure that all development ordered by the Board is accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for residuals of a stroke as directly due to active duty service.  The Veteran should also receive notice of the disability rating and effective date elements of all the claims as specified by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the Veteran's complete records of treatment from the Boston VAMC for the period between March 2007 and June 2009.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file. 

3.  Associate the Veteran's complete Vocational and Rehabilitation file with the record. 

4.  Provide the Veteran medical release forms and ask that she return them to allow VA to request treatment records from the Boston Vet Center and Dr. Solomon Fuller Carter Mental Health Center on her behalf.

If properly executed release forms are received, obtain all available records from the Boston Vet Center and Dr. Solomon Fuller Carter Mental Health Center in Boston, Massachusetts pertaining to the Veteran's psychiatric treatment.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file. 

5.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected migraine headaches.  The Veteran's claims file must be made available to the examiner prior to the examination.
The examiner should determine whether the Veteran's migraine headaches manifest as very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability; and address the impact of the Veteran's migraines on his employability.

The rating criteria do not include a definition for "severe economic inadaptability;" however, the Court has determined that the standard does NOT require the claimant be completely unable to work.  The examiner must therefore determine whether the Veteran's headaches produce or are capable of producing severe economic inadaptability.  This is a different standard that that used to determine unemployability (though the examiner is also asked to provide an opinion regarding unemployability).  A full discussion of the functional impairment and effect of the migraine headaches on the Veteran's occupational and daily life activities will be helpful to the Board.

A full rationale (i.e. explanation) must be provided for all proffered medical opinions.

6.  Schedule the Veteran for a VA neurological examination to determine the current nature and etiology of any neurological deficits due to stroke.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Determine whether the Veteran experienced a stroke or other cerebrovascular accident (CVA) during active duty service or in September 2001, April 2008, or at any other time during the claims period.  The claims file indicates several episodes of loss of consciousness due to migraines during active duty service and TIAs in September 2001 and April 2008.  

b)  If the Veteran experienced a CVA or similar episode at any time during the claims period, determine whether she currently manifests permanent neurological residuals or disability.

c)  If the Veteran manifests a permanent neurological disability, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) is etiologically related to any incident of active duty or is caused or aggravated by service-connected migraine headaches.  

d)  If any diagnosed neurological disability is etiologically related to active duty service or service-connected migraine headaches, determine the impact of the disability on the Veteran's ability to secure and maintain substantive employment.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

7.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of the claimed psychiatric disability.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

b)  With respect to all diagnosed psychiatric conditions, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) are etiologically related to any incident of active duty service, to include the Veteran's reports of sexual assault and physical abuse during military service.

c)  If any diagnosed psychiatric disorder is etiologically related to active duty service, determine the impact of the disorder on the Veteran's ability to secure and maintain substantive employment.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

8.  Readjudicate the claims on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran and her representative before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



